headerexhibit1045.jpg [headerexhibit1045.jpg]


James E. Fleet
Senior Managing Director
Cell-401-742-7553 / email: jfleet@phoenixmanagement.com                    
March 25th, 2018
Mr. Ron Aprahamian, Chairman of the Board
Hooper Holmes, Inc. d/b/a Provant Health 
560 N. Rogers Rd.
Olathe, KS 66062  
And:
42 Ladd Street
East Greenwich,
RI 02818


Re: PMCM, LLC proposal to serve as Chief Restructuring Officer (“CRO”) of Hooper
Holmes, Inc.


Via email: Ron Aprahamian <raprahamia@aol.com> pmirakian@spencerfane.com(company
counsel)
Cc: Bob Gowens - rgowens@phoenixmanagement.com; amink@phoenixmanagement.com


Dear Ron,


I have appreciated the candor and level of cooperation provided by the
management team and the confidence expressed by the Board of Directors of Hooper
Holmes, Inc. d/b/a Provant Health (hereinafter “Provant” or the “Company”). Per
your request, we are pleased to submit this proposal for PMCM, LLC (referred to
herein as “PMCM”) to provide advisory services as well as executive leadership
to the Company through James Fleet & Robert Gowens, who shall act as the Chief
Restructuring Officer and Deputy Chief Restructuring Officer respectively
(collectively the “CRO”) of the Company. I will be the Shareholder responsible
for the oversight of this engagement. It is likely that additional advisory
services will be required that shall be provided by employees of subsidiaries or
affiliates of PMCM and/or select independent contractors (“additional PMCM
personnel”) that may be necessary. Messrs. Fleet and Gowens and the additional
PMCM personnel, if any, are referred to collectively as “PMCM Personnel”.
Generally, the engagement of PMCM shall be subject to the direction of the
Board. This letter sets forth the terms, conditions and limitations of this
engagement (the “Agreement”). This Agreement shall supersede the previous
agreement between PMCM and Provant dated March 15th, 2018 in all respects.


  


1
footerex1045.jpg [footerex1045.jpg]

--------------------------------------------------------------------------------


headerexhibit1045.jpg [headerexhibit1045.jpg]


Scope of Services
In the role of CRO, Mr. Fleet and Mr. Gowens, along with the additional PMCM
personnel will provide executive management services to the Company. As such,
some of the immediate areas of focus are anticipated to be as follows:


1.
Continue to evaluate rapidly the Company in parallel with developing a
turnaround plan for the Company (the “Plan”). Our primary initial focus will be
upon the fixed cost infrastructure and the related monthly cash burn and
possible strategies to reduce same.

2.
Lead the communications with the Company’s senior lenders in an effort to
establish relief from the current credit facility(s) default and possible debt
service restructuring.

3.
Establish definitive cash protocols and detailed weekly forecasting and
reporting in an effort to minimize the immediate cash requirement as the Company
works through its slow operating season.

4.
Provide the senior executive leadership to the Company with all officers
reporting to the CRO.

5.
Assist the current investment banking firm in their efforts to raise rescue
financing.

6.
Work with the Company’s counsel, Board of Directors and other advisors as it
examines the benefits and costs of remaining a public company entity.

7.
Other duties and responsibilities as may be required in serving as the CRO of
the Company.

8.
Other duties as mutually agreed



Fee Structure
As compensation for our services PMCM will bill you based on the following
schedule of our hourly rates: 
Senior Managing Directors         $495 - $695
Senior Advisors            $400 - $650
Managing Directors            $395 - $525
Senior Directors            $350 - $450
Directors                 $320 - $375
Vice Presidents & Sr. Associates    $250 - $350
Analysts/Associates            $150 - $275
Admin Staff                $ 75 - $150 


My hourly billing rate is currently $645.00 per hour and Mr. Gowns’ current
billing rate is $450.00per hour. Travel time will be billed at 50%.






Invoices
The Hourly Fees shall be invoiced weekly and shall be payable upon receipt of
our invoice via ACH or wire transfer.




2
footerex1045.jpg [footerex1045.jpg]

--------------------------------------------------------------------------------

headerexhibit1045.jpg [headerexhibit1045.jpg]


ACH and Wire transfer instructions are as follows:


BB&T
Account #13 900 1730 7432
ABA #031309123
Telephone: 1-800-822-3321


Expenses
The Company shall pay all expenses incurred in connection with services related
to the engagement (e.g. actual out-of-pocket expenses such as travel and meals
incurred in connection with the engagement). In addition, as compensation for
the administrative and support time and expenses typically required (e.g. fax,
computer, e-mail, administrative staff time, etc.) we will bill a weekly fee of
$300. The weekly invoices referred to above will include such reimbursable
expenses.


Project Deposit
The Company deposit of thirty-five thousand Dollars ($35,000.00) previously paid
to PMCM shall be transferred to this Agreement (the “Deposit”). This Deposit is
not to be applied or credited to amounts due from the Company but will be
returned to the Company once all amounts due hereunder are paid in full subject
to a holdback to fund any indemnification claims. PMCM reserves the right to
require that the Deposit be increased on a periodic basis to match actual levels
of work activity. The Company hereby grants a security interest in the Deposit
to PMCM to secure payment of all amounts due hereunder and expressly authorizes
PMCM to pay itself any amounts past due from the Deposit. The Company
acknowledges and agrees that this security interest is perfected by virtue of
PMCM’s possession of the Deposit.


PMCM is prepared to begin this Project immediately upon receipt of a signed copy
of this letter, a signed copy of our standard indemnification agreement (which
is attached hereto), and receipt of the Deposit. By signing below, the Company
also acknowledges that PMCM’s Standard Terms, Conditions and Disclosure
Agreement (which is attached hereto) is hereby incorporated by reference and
made part of this Agreement.


This letter contains the entire Agreement among the parties relating to the
subject herein. Any modification or other changes to the terms contained herein
or therein must be in writing and signed by the parties hereto to be
enforceable.


If the foregoing is in accordance with our understanding, please sign the
attached copy and forward it to our office.


We appreciate the confidence you have expressed in our firm and look forward to
working with you and assisting you during this critical period.






3
footerex1045.jpg [footerex1045.jpg]

--------------------------------------------------------------------------------

headerexhibit1045.jpg [headerexhibit1045.jpg]


Very truly yours,


PMCM, LLC




By: _____________________________
    James E. Fleet    
Senior Managing Director


Agreed and Accepted on behalf of
Hooper Holmes, Inc. d/b/a Provant Health 
        
By:    __________________________

Name:    __________________________


Title:    __________________________


Date:    __________________________


4
footerex1045.jpg [footerex1045.jpg]

--------------------------------------------------------------------------------

headerexhibit1045.jpg [headerexhibit1045.jpg]


CONSENT, RELEASE, AND INDEMNIFICATION


Whereas, Hooper Holmes, Inc. d/b/a Provant Health (“Provant” or the “Company”)
has agreed to utilize the services of PMCM, LLC (“PMCM”) pursuant to the terms
of that engagement letter dated March 25th, 2018, (the “Agreement”) whereby PMCM
will provide services as set forth therein, and PMCM has agreed to accept such
engagement in consideration of, among other things, the covenants and
commitments of the Company set forth below.


The Company acknowledges that the services provided by PMCM are not an exact
science and that the amelioration of the Company’s business and financial
condition are subject to many factors beyond the control of PMCM and that
without the following commitments and agreements by the Company, PMCM would not
enter into this agreement.


In consideration of PMCM’s agreement to perform the services under the Agreement
diligently and in good faith and, other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged, the Company in addition
to any other indemnification obligations contained within this Agreement hereby
a) releases and waives any and all claims which it may now or in the future have
against PMCM, its principals, employees, independent contractors, officers,
directors, agents, affiliates, counsel or other representatives (the
“Indemnified Parties”) arising under or in any way related to the Agreement
(hereinafter a “Claim”) and b) agrees to indemnify, hold harmless and defend the
Indemnified Parties from and against any and all liabilities including, inter
alia, such costs, expenses, damages, Claims, demands, suits or actions or causes
of action brought by any person or entity, including but not limited to any
current or former director, officer, employee, shareholder, customer, creditor,
representative or vendor of the Company or any of its affiliates and shall
reimburse the Indemnified Parties for all costs, expenses and damages (including
attorney’s fees) incurred by the Indemnified Party to investigate, defend,
prepare for, or contest any such Claim, liability, demand or action. PMCM may
hire any counsel of its choice to defend it with respect to any Claim. Moreover,
if so requested by PMCM, the Company shall assume the defense against any Claim,
including, the employment of counsel satisfactory to PMCM. The Company shall pay
all expenses of counsel, whether hired by PMCM or the Company, to defend against
any Claim. All costs and expenses (including attorney’s fees) shall be paid in
advance to the Indemnified Party immediately upon request. The foregoing release
and indemnity shall not apply if it is judicially determined that such claims,
damages, liabilities and expenses resulted from the willful misconduct or gross
negligence of the Indemnified Party.


If for any reason the foregoing indemnity is unavailable to the Indemnified
Parties or insufficient to hold them harmless, the Company shall contribute to
the amount paid or payable by the Indemnified parties, as a result of the Claim
in such proportion as is appropriate to reflect not only the relative benefits
received by the Company on the one hand and the Indemnified Parties on the
other, but also the relative fault of the Company and the Indemnified Parties,
as well as any relevant equitable considerations. In no event shall the
aggregate contribution of the Indemnified Parties to all Claims exceed the
amount of fees actually received from the Company by the Indemnified Parties
pursuant to the Agreement. The parties further agree that the relative


5
footerex1045.jpg [footerex1045.jpg]

--------------------------------------------------------------------------------

headerexhibit1045.jpg [headerexhibit1045.jpg]


benefits to the Company on the one hand and the Indemnified Parties on the other
with respect to any Transaction contemplated by the Agreement shall be deemed in
the same proportion as (a) the total value the Transaction bears to (b) the fees
paid to PMCM with respect to the Transaction.


The Company shall not settle or compromise, or consent to the entry of any
judgment in any pending or threatened claim, action, suit or proceeding in
respect of which indemnification may be sought from the Company by PMCM or any
other of the Indemnified Parties (whether PMCM is an actual or potential party
to the Claim, action, suit or proceeding) unless such settlement, compromise or
consent includes an unconditional release of PMCM and all other Indemnified
Parties from all liability arising out of any Claim, including, inter alia, any
action, suit or proceeding.


This Consent, Release and Indemnification, and the Company’s obligations
hereunder, shall survive the termination of the Agreement until all of the
Company’s obligations have been satisfied or discharged in full. The Company’s
obligations hereunder shall be in addition to any rights that any Indemnified
Party may have at common law or otherwise. Any trustee, individual or entity who
succeeds to the assets, properties, liabilities, shares or business of the
Company shall be deemed to have assumed the legal commitment to satisfy, perform
and discharge all of the Company’s obligations hereunder.


Prior to commencing this engagement, the Company will confirm that its existing
insurance policy adequately covers the CRO as an officer under the Company’s
existing director and officer liability insurance policy in order to insure that
the CRO will be able to perform and execute those actions customarily required.
In the event PMCM or the CRO shall have the right to assert a claim for
indemnification for which they are also direct insured parties under the
Company’s director and officer liability insurance policy, neither PMCM nor the
CRO will make a demand for payment from the Company if and to the extent they
are able to obtain payment in cash in full from the insurance provider promptly
upon making a request for payment; provided that the foregoing is intended
solely as an agreement as to the sequence by which PMCM and the CRO make demand
for payment for their indemnification claims and shall not limit or affect any
of the Company’s indemnity obligations to the CRO or require the CRO to collect
payment by legal or equitable process from the insurance provider or be
construed to affect the CRO’s rights or the Company’s obligations in any manner
which may adversely affect either the Company’s or the ___’s rights under the
insurance policy, nor shall it affect the CRO’s right to assert an
administrative expense claim for the indemnity obligations. To the extent
available at a commercially reasonable cost, the Company shall also maintain any
such insurance coverage for the CRO for a period of not less than two years
following the date of the termination of the CRO’s services hereunder, through
the purchase of a “tail” policy or otherwise. The provisions in this section are
in the nature of contractual obligations and no change in applicable law or the
Company’s charter, bylaws or other organizational documents or policies shall
affect the CRO’s rights hereunder. Neither termination of this Agreement nor the
engagement shall affect the obligations in this paragraph, all of which shall
survive termination.


6
footerex1045.jpg [footerex1045.jpg]

--------------------------------------------------------------------------------

headerexhibit1045.jpg [headerexhibit1045.jpg]


•
To avoid doubt, James Fleet and Robert Gowens shall be added to the Company’s
D&O policy by way of endorsement.

 Intending to be legally bound hereby, the undersigned, having been duly
authorized by the Board of Hooper Holmes, Inc. d/b/a Provant Health have set
their hands and seal this ______ day of _____________, 2018. 


Hooper Holmes, Inc. d/b/a Provant Health:    Witness:
By:    ________________________        By:    _______________________ 


Name:    ________________________        Name:    _______________________ 


Title:    ________________________        Title:     _______________________


Date:    ________________________        Date:     _______________________ 

 (SEAL)




7
footerex1045.jpg [footerex1045.jpg]

--------------------------------------------------------------------------------


hhrevisedcroengagemen_image2.jpg [hhrevisedcroengagemen_image2.jpg]


















STANDARD TERMS, CONDITIONS AND DISCLOSURES


PMCM, LLC (“PMCM”) shall provide services to Hooper Holmes, Inc. d/b/a Provant
Health (“Provant” or the “Company”), subject to the scope, terms and conditions
of the engagement letter dated March 25th, 2018 (the “Agreement”) by and between
PMCM and the Company. These standard terms and conditions are made part of and
deemed incorporated into the Agreement:


1.
Non-Solicitation. The Company agrees not to, directly or indirectly, solicit,
recruit, utilize or hire any employees or agents of PMCM for a period of two (2)
years subsequent to the completion and/or termination of this Agreement.



2.
Legal Proceedings. If after the termination of the engagement PMCM is requested
and agrees or is required to participate in any manner in legal or
administrative proceedings regarding the Company, compensation shall be paid to
PMCM in advance for its time at the then current hourly rates. For individuals
no longer employed by PMCM at the time of such participation, payment shall be
made to such individuals directly or to their employers, as applicable.



3.
Indemnification. The Company shall indemnify PMCM, its principals, employees and
agents, at a minimum, to the same extent as the most favorable indemnification
it extends to its officers or directors, whether under the Company’s bylaws, its
certificate of incorporation, by contract or otherwise, and no reduction or
termination in any of the benefits provided under any such indemnities shall
affect the benefits provided to PMCM or its employees and/or agents. Attached to
and made part of the Agreement is a Consent, Release, and Indemnification. The
Company agrees to execute such Consent, Release, and Indemnification
contemporaneous with executing the Agreement, and warrants that the
indemnification provided in the Consent, Release, and Indemnification is equal
to or better than the most favorable indemnification the Company extends to its
officers or directors. The provisions in this section are in the nature of
contractual obligations and no change in applicable law or the Company’s
charter, bylaws or other organizational documents or policies shall affect any
rights hereunder. Neither termination of this Agreement nor the engagement shall
affect the obligations in this paragraph, all of which shall survive
termination.



4.
Level of Analysis. Any work for the Company will be performed on a
“level-of-effort” basis, that is, the depth of our analyses and extent of our
authentication of the information on which our advice to the Company and the
Board will be predicated, may be limited in some respects due to the extent and
sufficiency of available information, time constraints dictated by the
circumstances of our engagement, and other factors. Moreover, we do not
contemplate examining any such information in accordance with generally accepted



8
footerex1045.jpg [footerex1045.jpg]

--------------------------------------------------------------------------------

hhrevisedcroengagemen_image1.jpg [hhrevisedcroengagemen_image1.jpg]
    


auditing or attestation standards. Rather, it is understood that, in general, we
are to rely upon information disclosed or supplied to us by employees and
representatives of the Company without audit or other detailed verification of
its accuracy and validity. The Company acknowledges that PMCM is neither serving
as an accountant or lawyer for the Company. This engagement shall not constitute
an audit, review or compilation, or any other type of financial statement
reporting or consulting engagement that is subject to the rules of the AICPA,
the SSCS, or other such state and national professional bodies. Company agrees
that PMCM shall incur no liability to the Company or any individual or other
entity that may arise if any information furnished directly or indirectly by
Company or from generally recognized public sources proves to be unreliable,
inaccurate or incomplete.


5.
Information. The Company will provide PMCM with access to management and other
representatives of the Company, as reasonably requested by PMCM. The Company
will furnish PMCM with such information as PMCM may reasonably request for the
purpose of carrying out its engagement hereunder, all of which will be, to the
Company’s best knowledge, accurate and complete at the time furnished (the
“Information”). The Company further represents and warrants that any financial
projections delivered to PMCM have been or will be reasonably prepared in good
faith and will be based upon assumptions which the Company believes, in light of
the circumstances in which they are made, are reasonable. The Company will
promptly notify PMCM in writing of any material inaccuracy or misstatements in,
or material omission from, any Information previously delivered to, or discussed
with, PMCM, or any materials provided to any interested party. The Company will
also promptly notify PMCM of the occurrence of any event or any other change
known by the Company which results in the Information ceasing to be complete and
correct. PMCM shall rely, without independent verification, on the accuracy and
completeness of all Information that is publicly available and of all
Information furnished by or on behalf of the Company or any other party or
otherwise reviewed by PMCM. The Company understands and agrees that PMCM will
not be responsible for the accuracy or completeness of such Information, and
shall not be liable for any inaccuracies or omissions therein. The Company
acknowledges that PMCM has no obligation to conduct any appraisal of any assets
or liabilities of the Company or any other party or to evaluate the solvency of
any party under any applicable laws relating to bankruptcy, insolvency or
similar matters. Any advice (whether written or oral) rendered by PMCM pursuant
to this Agreement is intended solely for the use of the Board of Directors of
the Company, and such advice may not be relied upon by any other person or
entity or used for any other purpose. Except as may be required by subpoena,
court order or legal process or as may be filed with any bankruptcy pleadings or
papers, (i) any advice rendered by, or other materials prepared by, or any
communication from, PMCM may not be disclosed, in whole or in part, to any third
party, or summarized, quoted from, or otherwise referred to in any manner
without the prior written consent of PMCM,



9
footerex1045.jpg [footerex1045.jpg]

--------------------------------------------------------------------------------

hhrevisedcroengagemen_image1.jpg [hhrevisedcroengagemen_image1.jpg]
    


which shall not be unreasonably withheld and (ii) neither PMCM nor the terms of
this Agreement may otherwise be referred to without prior written consent.


6.
Reports. PMCM will submit oral and/or written reports at the Company’s or
Board’s request, summarizing our evaluations and analyses based on our work
pursuant to this Agreement. Our reports will encompass only matters that come to
our attention in the course of our work and are significant as deemed by PMCM in
relation to the objective of our engagement. However, because of the time and
scope limitations implicit in our engagement and the related limitations on the
depth of our analyses and the extent of our verification of information, we may
not discover all such matters or perceive their significance. Accordingly, we
will be unable to and will not provide assurances in our reports concerning the
integrity of the information used in our analyses and on which our findings and
advice to the Company may be based. In addition, we have no obligation to and
will not update our reports or extend our activities beyond the scope set forth
herein unless you request and we agree to do so.



7.
Future Performance. The services to the Company to the extent the Agreement so
provides, may include the preparation of recommendations, projections, and other
forward looking statements. The Company acknowledges that numerous factors may
affect the Company’s actual financial and operational results, and that these
results may materially and adversely differ from the recommendations and
projections, if any, prepared, in whole or in part, by PMCM. PMCM does not
provide assurance regarding the outcome of its engagement and its fees are not
contingent on the results of the engagement.



8.
Use of Name. The Company agrees that PMCM and/or its affiliates shall have the
right to use the Company’s name and logo in a description of the services
provided by PMCM under the Agreement.



9.
Termination. The Company and/or PMCM may terminate this Agreement with or
without cause and with or without notice. In the event of such termination, the
Company shall pay to PMCM all amounts accrued or due under this Agreement
through the date of termination that have not been previously paid.



10.
Periodic Rate Adjustment/Interest. PMCM reserves the right to adjust the
standard hourly rates set forth within the Agreement in the normal course
subject to thirty (30) days written notice to the Company. Failure to pay any
amounts due by the Company to PMCM under the terms of this Agreement will
subject such late payment to a ten percent (10%) annual interest surcharge
applicable from the time payment was first due until actual receipt of such
payment by PMCM.





10
footerex1045.jpg [footerex1045.jpg]

--------------------------------------------------------------------------------

hhrevisedcroengagemen_image1.jpg [hhrevisedcroengagemen_image1.jpg]
    


11.
Communications. PMCM and its affiliates have extensive experience providing
companies with financial advisory, restructuring and consulting services. Over
the years, PMCM and its affiliates have represented many different clients with
various business interests in numerous industries and have developed working
relationships with intermediaries, such as lawyers, investment bankers, lenders
and accountants, who often provide referrals to them. PMCM may be able to call
upon these successful working relationships to better assist the Company in its
restructuring efforts. In undertaking the engagement on behalf of the Company,
PMCM’s objective is to provide services for the Company and its Board to the
best of its ability. Part of PMCM’s role during this engagement will be to
maintain the credibility of the Company with your various creditor
constituencies through ongoing communications. As such, we will periodically
communicate directly with your creditors, including the Company’s senior
lender(s) as necessary and share information with them concerning the purposes
of the Company efforts. The Company acknowledges that a good relationship with
its general creditors and senior lenders alike is critical in promoting a
successful reorganization and agrees that PMCM shall be entitled to respond to
lender and creditors requests for information.



12.
Disclosures. PMCM and its affiliates and subsidiaries comprise a consulting firm
(the “Firm”) that provides crises management, restructuring, advisory and
consulting services as well as temporary employees to staff advisory, crisis
management, and restructuring, advisory and consulting engagements. The Firm’s
clients are often referred to or are likely to be referred to PMCM by
intermediaries such as lawyers, investment bankers, lenders and accountants
(“Referral Sources”). Because the Firm has represented, and will in the future
represent, many different clients with various business interests in numerous
industries, it is possible that the Firm may have rendered or will render
services to or have business associations with other entities or people which
had or have or may have relationships with the Company, including creditors of
the Company. In undertaking the engagement on behalf of the Company the
objective is to provide services for the Company to the best of its ability, but
without precluding the Firm from representing other entities or individuals,
including entities and individuals whose interests may be in competition or
conflict with the Company’s, provided the Firm makes appropriate arrangements to
ensure that the confidentiality of information is maintained, or from accepting
referrals from or making referrals to Referral Sources. Each entity under the
definition of Company acknowledges and agrees that the services being provided
on behalf of each of them and each of them hereby waives any and all conflicts
of interest that may arise on account of the services being provided on behalf
of any other such entity. Each such entity represents that it has taken all
corporate action necessary and is authorized to waive such potential conflicts
of interest. Since PMCM wants the Company to be comfortable with the retention
of PMCM in light of firm client and Referral Sources relationships, PMCM makes
the following disclosures, based on the information provided by the Company, of
parties with an interest in the engagement:



11
footerex1045.jpg [footerex1045.jpg]

--------------------------------------------------------------------------------

hhrevisedcroengagemen_image1.jpg [hhrevisedcroengagemen_image1.jpg]
    




a)
None known at this time.



13.
Bankruptcy. In the event the Company seeks protection under the U.S. Bankruptcy
Code, the Company agrees that it will promptly apply and use best efforts to
obtain Bankruptcy Court approval (and to the extent necessary nunc pro tunc to
the date of filing) of all of the terms and conditions of this Agreement
including, inter alia, the Deposit.



14.
Independent Contractor Status. PMCM is an independent contractor under this
Agreement, and neither PMCM nor any of its employees, agents or independent
contractors (collectively “PMCM Personnel”) will be entitled to receive from the
Company any wages or other employee benefits. Neither PMCM nor PMCM Personnel
shall be considered employees or agents of the Company, shall not be deemed to
be officers or directors, representative or insider of the Company, and shall
not owe fiduciary duties to the Company, its creditors, shareholders or any
other person in connection with this engagement. The Company agrees that it
shall not make and waives any claim based on an assertion of such an agency or
fiduciary relationship.



As an independent contractor of the Company, PMCM will have complete and
exclusive charge of the management and operation of its business, including
hiring and paying the wages and other compensation of all PMCM Personnel, and
paying all bills, expenses and other charges incurred or payable with respect to
the operation of its business. Of course, as an independent contractor of the
Company, PMCM Personnel will not be entitled to receive from the Company any
vacation pay, sick leave, retirement, pension, or social security benefits,
workers’ compensation, disability, unemployment insurance benefits, or any other
employee benefits. PMCM will be responsible for all employment, withholding,
income and other taxes incurred in connection with the operation and conduct of
its business. To the extent PMCM retains an independent contractor to assist
PMCM in the performance of the Agreement; such independent contractor shall be
paid directly by PMCM. While rendering services to the Company, the PMCM
Personnel may continue to work with other personnel at PMCM in connection with
unrelated matters, which will not unduly interfere with services pursuant to
this engagement.


15.
Confidentiality. Except as otherwise provided in the Agreement, during the term
of the engagement and for a period of twelve (12) months thereafter, PMCM shall
keep secret and retain in strictest confidence, any and all confidential
information relating to the Company or which PMCM shall obtain knowledge of by
reason of the engagement, including, without limitation, trade secrets, customer
lists, financial plans or projections, pricing policies, marketing plans or
strategies, business acquisition or divestiture plans, new personnel acquisition
plan or strategies, technical processes and other research projects. Except as
otherwise provided in the Agreement, PMCM shall not, except in



12
footerex1045.jpg [footerex1045.jpg]

--------------------------------------------------------------------------------

hhrevisedcroengagemen_image1.jpg [hhrevisedcroengagemen_image1.jpg]
    


connection with the performance of its duties hereunder, disclose any such
information to anyone outside the Company, other than to PMCM’s legal counsel,
as required by applicable law (provided prior written notice thereof is given by
PMCM to the Company) or with the Company’s prior written consent, which shall
not be unreasonably withheld or delayed nor shall PMCM purchase or sell any
securities of the Company at any time. The obligations of PMCM in this paragraph
shall not apply to information which is (i) known generally to the public; (ii)
known to PMCM prior to the date of this Agreement; (iii) lawfully disclosed to
PMCM by a third party; (iv) generally known in the industry in which the Company
is engaged; or (v) required by law to be disclosed by PMCM, in which event PMCM
shall provide the Company with prompt notice thereof. Provided such is
consistent with the foregoing, PMCM may include the services provided under this
Agreement in PMCM’s publications and promotional materials. In addition, PMCM
recognizes that the Company is a publicly traded issuer and agrees that neither
PMCM nor any of its officers, directors, managers, employees, contractors, or
agents will engage in any transactions (buy or sell) in Company common stock
during the engagement or at any time that PMCM is in possession of material,
nonpublic information about the Company and its business.


16.
Limitation of Duties. PMCM does not make any representation or guarantees that,
inter alia, (i) an appropriate restructuring proposal or strategic alternative
can be formulated for the Company, (ii) any restructuring proposal or strategic
alternative presented to the Company’s management or the board will be more
successful than all other possible restructuring proposals, or strategic
alternatives, (iii) restructuring is the best course of action for the Company
or (iv) if formulated, that any proposed restructuring plan or strategic
alternative will be accepted by any of the Company’s creditors, shareholders and
other constitutes. Further PMCM does not assume any responsibility for the
Company’s decision to pursue, or not pursue any business strategy, or to effect
or not to effect any transaction. PMCM shall be responsible for assistance with
the implementation only of the restructuring proposal or strategic alternative
only to the extent and in the manner authorized by and directed by the Board and
agreed to by PMCM in the Agreement. Any duties arising by reason of this
Agreement or as a result of the services to be rendered by PMCM hereunder will
be owed solely to the Company.



17.
Electronic Communications. PMCM and our clients rely upon electronic
communication such as e mail and cellular telephones and faxes, tools and media
("Electronic Communications") in day to day business communications. Because of
their nature, Electronic Communications are not as secure as more traditional
lines of communications, such as hard wired telephones and faxes, U.S. Mail, or
couriers. In the course of our representation of the Company, Electronic
Communications unless specifically requested otherwise by the Company in writing
to PMCM are hereby authorized for all purposes. The Company understands that
some risk exists that any and



13
footerex1045.jpg [footerex1045.jpg]

--------------------------------------------------------------------------------

hhrevisedcroengagemen_image1.jpg [hhrevisedcroengagemen_image1.jpg]
    


all Electronic Communications could be intercepted by an unauthorized third
party, and the Company accepts that risk.


18.
Governing Law and Arbitration. This Agreement will be governed by, and construed
in accordance with, the laws of the Commonwealth of Pennsylvania applicable to
agreements made and to be performed entirely in such State, without giving
effect to the choice of law provisions thereof. Unless the Bankruptcy Court
specifically refuses to enforce these arbitration provisions (an outcome which
the Company will not seek), each of the parties hereto agrees to submit any
claim or dispute arising out of or related to this Agreement to private and
confidential arbitration by a single arbitrator selected in accordance with the
rules of the American Arbitration Association. Any such arbitration proceedings
shall be governed by the Commercial Rules of Arbitration of the American
Arbitration Association and shall take place in Philadelphia, PA. The arbitrator
shall have the power to order discovery and the authority to award any remedy or
relief that a court of the Commonwealth of Pennsylvania could order or grant,
including, without limitation, specific performance. The decision of the
arbitrator shall be final and binding on each of the parties and judgment
thereon may be entered in any court having jurisdiction. This arbitration
procedure is intended to be the exclusive method of resolving any claim arising
out of or related to this Agreement, including any claim as to the validity of
this Agreement. Except for the Bankruptcy Court’s exercising jurisdiction over
any dispute, each party agrees to the personal and subject matter jurisdiction
of the arbitrator for the resolution of any such claim, including any issue
relating to this arbitration position. In the event of any arbitration arising
out of or in connection with this Agreement, the prevailing party shall be
entitled to an award of actual attorneys’ fees and costs incurred in connection
with the arbitration. The provisions of this Agreement regarding indemnity and
arbitration will survive any termination of this Agreement.



19.
Binding Agreement. This Agreement shall be binding upon PMCM and the Company,
their respective heirs, successors, and assignees, and any heir, successor or
assignee of a substantial portion of PMCM’s or the Company’s respective
businesses and or assets, including any Chapter 11 Trustee.



20.
Assignment. Neither PMCM nor Company may assign this Agreement, by operation of
law or otherwise, without the prior written consent of the other party. Any
assignment in violation of this provision shall be deemed to be null and void.



21.
Force Majeure. Neither party shall be liable for any default or delay in the
performance of its obligations (except for payment obligations) under this
Agreement if such default or delay is caused by an act of God or other
circumstance outside the reasonable control of the party, including, but not
limited to, fire, flood, earthquake, natural disasters or other



14
footerex1045.jpg [footerex1045.jpg]

--------------------------------------------------------------------------------

hhrevisedcroengagemen_image1.jpg [hhrevisedcroengagemen_image1.jpg]
    


acts of God, terrorist acts, riots, civil disorders, freight embargoes,
government action, or the like.


22.
Headings and Interpretation. The section headings in this Agreement are inserted
for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement. All parties hereto have participated
substantially in the negotiation and drafting of this Agreement and each party
hereby disclaims any defense or assertion that any ambiguity herein should be
construed against the drafter of the Agreement.



23.
Continuing Validity of Agreement. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement, which shall remain in full force and
effect pursuant to the terms hereof.



24.
Counterparts. This agreement may be executed in any number of counterparts, each
of which will be deemed an original and all of which will constitute one and the
same instrument. Such counterparts may be delivered by one party to the other by
facsimile or other electronic transmission, and such counterparts shall be valid
for all purposes.



25.
Requisite Company Authority. The Company has all requisite power and authority
to enter into this Agreement. This Agreement has been duly and validly
authorized by all necessary action on the part of the Company and has been duly
executed and delivered by the Company and constitutes a legal, valid and binding
agreement of the Company, enforceable in accordance with its terms. PMCM has all
requisite power and authority to enter into this Agreement and to perform its
obligations hereunder. This Agreement has been duly and validly authorized by
all necessary action on the part of PMCM and has been duly executed and
delivered by PMCM and constitutes a legal, valid and binding agreement of PMCM,
enforceable in accordance with its terms. This Agreement has been reviewed by
the signatories hereto and their counsel.



26.
Agreement Binding on all Company Affiliates. To the extent that the Company
hereunder is comprised of more than one entity or company, the obligations of
the Company under this Agreement are joint and several, and any consent,
direction, approval, demand, notice or the like given by any one of such
entities or companies shall be deemed given by all of them and, as such, shall
be binding on the Company.



27.
Survival of Certain Provisions. The provisions of paragraphs 1-3, 8, 15-19,
22-23, 26, 28 as well as the Consent, Release and Indemnification and those
provisions which expressly state that they continue for a period of time
following such termination or expiration shall survive any expiration or
termination of this Agreement.





15
footerex1045.jpg [footerex1045.jpg]

--------------------------------------------------------------------------------

hhrevisedcroengagemen_image1.jpg [hhrevisedcroengagemen_image1.jpg]
    


28.
Entire Agreement, Waiver, Modifications and Notices. The Agreement, which
includes the Standard Terms, Conditions and Disclosures and the Consent, Release
and Indemnification, as well as any exhibits thereto, constitutes the final and
complete expression of the parties with respect to its subject matter and
supersedes and replaces any other written or oral agreement or understanding
between the parties. This Agreement may be amended, modified, supplemented or
waived only by a written instrument signed by both parties. No waiver of a
breach hereof shall be deemed to constitute a waiver of a future breach, whether
of a similar or a dissimilar nature. All notices, demands or other
communications which are required or are permitted to be given in this Agreement
shall be in writing and shall be deemed to have been sufficiently given (i) upon
personal delivery, (ii) the third business day following due deposit in the
United States mail, postage prepaid, and sent certified mail, return receipt
requested, correctly addressed or (iii) when receipt is acknowledged if sent via
facsimile transmission. Notices to you shall be sent to the address set forth on
page one of the Agreement. Notices to PMCM shall be sent to the address below:



PMCM, LLC
Attention: L. Dianne Lomonaco
110 Commons Court
Chadds Ford, PA 19317-9716
Tel: 610-358-4700
Fax: 610-358-9377


Either party may give written notice of a change of address by certified mail,
return receipt requested, and after notice of such change has been received, any
notice shall be given to such party in the manner above described at such new
address.




            










16
footerex1045.jpg [footerex1045.jpg]